     Case 1:20-cv-00031-IMK Document 10 Filed 05/12/20 Page 1 of 2 PageID #: 70




                      IN THE UNITED STATES DISTRICT COURT FOR
                      THE NORTHERN DISTRICT OF WEST VIRGINIA


ROBERT CAMPIONE,

         Plaintiff,

v.                                                    Civil Action No.: 1:20-cv-00031-IMK

WESTFIELD INSURANCE COMPANY,

         Defendant.



                                  NOTICE OF SETTLEMENT

         PLEASE TAKE NOTICE that Plaintiff Robert Campione and Defendant Westfield

Insurance Company reached a settlement in the above-captioned matter. A formal settlement

agreement will be circulated between the parties for review and approval. Once the formal

settlement agreement is executed by the parties, a Stipulation of Dismissal of this Civil Action will

be filed.




                                              Respectfully Submitted by:


                                              By: /s/ Jon R. Godwin
                                              Jon R. Godwin (WV Bar No. 12541)
                                              Colombo Law
                                              341 Chaplin Rd., 2nd Floor
                                              Morgantown, West Virginia 26501
                                              (304) 599-4229
                                              Counsel for Plaintiff
 Case 1:20-cv-00031-IMK Document 10 Filed 05/12/20 Page 2 of 2 PageID #: 71




                               CERTIFICATE OF SERVICE

       The undersigned, counsel for the Plaintiff, does hereby certify that on the 12th day of
May, 2020, he served the foregoing “Notice of Settlement” by depositing a true copy thereof in
the United States mail, postage prepaid, addressed as follows:

                                  Daniel J. Twilla, Esquire
                                Burns White Attorneys at Law
                                         48 26th Street
                                    Pittsburgh, PA 15222
                                   Counsel for Defendant

                                Matthew G. Breneman, Esquire
                                       W.Va. I.D. 9303
                                Westfield Insurance Company
                                 310 Grant Street, Suite 3000
                                    Pittsburgh, PA 15219



                                            By: /s/ Jon R. Godwin
                                            Jon R. Godwin (WV Bar No. 12541)
                                            Colombo Law
                                            341 Chaplin Rd., 2nd Floor
                                            Morgantown, West Virginia 26501
                                            (304) 599-4229
                                            Counsel for Plaintiff




                                               2
